EXHIBIT 10.16

EMPLOYMENT AGREEMENT

THIS AGREEMENT (the "Agreement"), dated as of June 21, 2003, is by and between
Aspen Insurance U.S. Services Inc., a Delaware corporation, (the "Company"), and
Peter Coghlan (the "Executive").

WITNESSETH THAT

WHEREAS, the Executive and the Company wish to enter into a written agreement
setting forth the terms and conditions of the Executive's employment with the
Company; and

WHEREAS, this Agreement is the entire agreement between the parties concerning
the subject matter hereof and supersedes all prior agreements concerning the
same subject.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Company and the Executive hereby agree as follows:

[spacer.gif] [spacer.gif] 1.  Term.

(a) Term of Employment.    (i) The Company shall employ the Executive, and the
Executive shall serve the Company, on the terms and subject to the conditions
set forth in this Agreement, commencing on June 21, 2003 (the "Effective Date")
and, unless sooner terminated pursuant to paragraph 4, continuing until the date
that is the two-year anniversary of the Effective Date or such later date as
provided in subparagraph (ii) of this subparagraph 1(a) (the "Term of
Employment").

(ii) The Term of Employment shall be extended automatically for one additional
year on the last day before the first annual anniversary of the Effective Date
and for one additional year on each annual anniversary thereafter unless and
until either party gives written notice not to extend this Agreement prior to 12
months before such extension would be effectuated.

(b) Term of the Agreement.    This Agreement shall become effective on the
Effective Date and shall continue in effect throughout the Term of Employment;
provided, however, the restrictive covenants contained in paragraph 9 of this
Agreement and, as applicable, the Company's and the Executive's obligations
under the other provisions of this Agreement shall survive the Term of
Employment and shall continue in effect through the periods provided therein
and/or until the Company's and/or the Executive's obligations, as applicable,
thereunder are satisfied.

[spacer.gif] [spacer.gif] 2.  Position and Duties.

(a) Positions, Duties, and Responsibilities.    The Executive shall serve as the
President and Chief Executive Officer of the Company with such duties and
responsibilities as are customarily assigned to the Chief Executive Officer, and
such other duties and responsibilities not inconsistent therewith as may from
time to time be assigned to him by the Chief Executive Officer ("CEO") of Aspen
Insurance Holdings Limited ("Aspen Insurance"). The Executive shall report to
the CEO or such other senior executive officer of Aspen Insurance as may be
designated by the CEO. If requested by the CEO, the Executive shall also serve,
with no additional compensation, on the board of directors of the Company (the
"Board"). The Executive agrees to resign from the Board, if applicable, and from
the boards of any affiliate, as applicable, upon termination of employment with
the Company upon written request of the CEO.

(b) Time and Attention.    Excluding any periods of vacation and sick leave to
which the Executive is entitled, the Executive shall devote substantially all of
his attention and time during normal working hours to the business and affairs
of the Company and its affiliates. It shall not be considered a violation of the
foregoing, however, for the Executive to (i) serve on boards and committees of,
and otherwise participate in, corporate, industry, educational, religious,
civic, or charitable activities or (ii) make and attend to passive personal
investments in such form as will


--------------------------------------------------------------------------------


not require any material time or attention to the operations thereof during
normal working time and will not violate the provisions of paragraph 9 hereof,
so long as such activities in clauses (i) and (ii) do not materially interfere
with the performance of the Executive's responsibilities as an employee of the
Company in accordance with this Agreement or violate paragraph 9 of this
Agreement.

(c) Office.    The Company shall provide the Executive with a private office at
the headquarters office of the Company reasonably appropriate to his status as
President of the Company and shall provide the Executive with all office
services, including secretarial and clerical services, and office equipment that
are reasonably necessary and appropriate to facilitate the performance of the
Executive's duties and responsibilities hereunder.

(d) Location.    The Executive's principal place of employment shall be at the
headquarters office of the Company in the Boston, Massachusetts metropolitan
area (such metropolitan area not to exceed 50 miles from Boston, Massachusetts)
or such other location as the Company and the Executive mutually designate. The
Executive shall travel as reasonably necessary for the performance of his
duties.

3.    Compensation.    Except as otherwise expressly set forth below, the
Executive's compensation shall be determined by, and in the sole discretion of,
the Board.

(a) Annual Base Salary.    The Executive shall receive an annual base salary of
not less than $400,000 during the Term of Employment (the annual base salary in
effect from time to time, "Annual Base Salary"). The Annual Base Salary shall be
payable in accordance with the Company's regular payroll practice for its senior
officers, as in effect from time to time. The Annual Base Salary shall be
reviewed from time to time, but not less frequently than annually, and, in the
sole discretion of the Board, may be adjusted but not decreased below the amount
set forth in the first sentence of this subparagraph 3(a). To the extent Annual
Base Salary is adjusted, then such adjusted salary shall be the Executive's
Annual Base Salary for all purposes of this Agreement.

(b) Annual Bonus Plan.    The Company shall establish an annual bonus plan
pursuant to which the Executive will be eligible to receive awards based on the
Company's performance (the "Annual Bonus"). The target level of award under the
annual bonus plan for the Annual Bonus shall be valued at 65% assuming the
Company achieves a 20% return on equity, it being understood that actual
benefits will be paid based on actual performance, and, thus, the actual
benefits would be a range of 0% to a percentage higher than the target. An
outline of the proposed terms of the bonus plan is attached hereto as Exhibit A.

(c) Stock Options.    As promptly as practicable following the adoption by Aspen
Insurance of a share incentive plan (the "Share Incentive Plan"), and subject to
approval of the grant by the Compensation Committee of Aspen Insurance, the
Executive shall be granted an option to purchase 8,000 ordinary shares of Aspen
Insurance pursuant to the Share Incentive Plan as the same may be amended from
time to time. All other terms and conditions shall be provided in the Share
Incentive Plan and the award agreement.

(d) Employee Benefits; Fringe Benefits.    In addition to the foregoing, during
the Term of Employment,

(i) to the extent not duplicative of the specific benefits provided herein, the
Executive shall be eligible to participate in all incentive compensation,
retirement, supplemental retirement, and deferred compensation plans, policies
and arrangements that are provided generally to other senior officers of the
Company at a level (in terms of the amount and types of benefits and incentive
compensation that the Executive has the opportunity to receive and the terms
thereof) determined in the sole discretion of the Board;

(ii) the Company shall establish a supplemental executive retirement plan for
the benefit of the Executive;

2


--------------------------------------------------------------------------------


(iii) the Executive and, as applicable, the Executive's covered dependents shall
be eligible to participate in all of the Company's health and welfare benefit
plans (within the meaning of Section 3(1) of the Employee Retirement Income
Security Act of 1974, as amended);

(iv) the Executive shall be entitled to receive fringe benefits and to
participate in all employee benefit plans provided for senior executives of the
Company, and shall be entitled to avail himself of paid holidays, as determined
from time to time by the Company.

(e) Vacation.    The Executive shall be entitled to not less than four weeks of
paid vacation per calendar year. Vacation days not used within the year shall be
either carried forward to subsequent years or paid out in cash, as determined by
the Company. The maximum accrual of vacation shall be two weeks.

(f) Expenses.    The Executive shall be reimbursed by the Company for reasonable
business expenses actually incurred in rendering to the Company the services
provided for hereunder, payable in accordance with customary Company practice,
after the Executive presents written expense statements or such other supporting
information as the Company may customarily require of its executives for
reimbursement of such expenses.

[spacer.gif] [spacer.gif] 4.  Termination of Employment.

(a) Death or Disability.    The Term of Employment shall terminate upon the
Executive's death. The Company shall be entitled to terminate the Executive's
employment and, accordingly, the Term of Employment, because of the Executive's
Disability. For purposes of this Agreement, the Executive shall be deemed to
have a Disability if the Executive is entitled to long-term disability benefits
under the Company's long-term disability plan or policy, as the case may be, as
in effect on the Date of Termination (as that term is defined in subparagraph
4(d)(ii) below).

(b) By the Company.

(i) The Company may terminate the Executive's employment and, accordingly, the
Term of Employment, without Cause by delivering to the Executive written Notice
of Termination (as that term is defined in subparagraph 4(d)(i) below), or for
Cause by delivering to the Executive not less than 30 days prior written Notice
of Termination and by affording the Executive the due process rights set forth
in subparagraph 4(b)(iii) below.

(ii) For purposes of this Agreement, "Cause" means: (A) the failure by the
Executive to perform substantially his duties as an employee of the Company or
any of its affiliates after reasonable notice to the Executive of such failure;
(B) the Executive's willful misconduct that is materially injurious to the
Company or any of its affiliates; (C) the Executive's having been convicted of,
or entered a plea of nolo contendere to, a crime that constitutes a felony; or
(D) the breach by the Executive of any written covenant or agreement with the
Company or any of its affiliates not to disclose any information pertaining to
the Company or any of its affiliates or not to compete or otherwise interfere
with the Company or any of its affiliates. No act or failure to act directly
related to Company action or inaction that constitutes Good Reason (as defined
below) shall constitute Cause under this Agreement.

(iii) The Executive's termination for Cause shall be effective when and if a
resolution is duly adopted by an affirmative vote of the entire Board (less the
Executive), stating that, in the good faith opinion of the Board, the Executive
is guilty of the conduct described in the Notice of Termination (as that term is
defined in subparagraph 4(d)(i) below), and such conduct constitutes Cause under
this Agreement; provided, however, that the Executive shall have been given the
opportunity (A) to cure any act or omission that constitutes Cause if capable of
cure and (B), together with counsel, during the 30-day period following the
receipt by the Executive of the Notice of Termination and prior to the adoption
of the Board's resolution, to be heard by the Board.

3


--------------------------------------------------------------------------------


(c) By the Executive.

(i) The Executive may terminate his employment and, accordingly, the Term of
Employment, for Good Reason; provided, however, that the Executive must give at
least 30 days prior written Notice of Termination (as that term is defined in
subparagraph 4(d)(i) below).

(ii) For purposes of this Agreement, the term "Good Reason" means the occurrence
(without the Executive's express written consent) of any of the following acts
or failures to act by the Company:

(A) any reduction in the Executive's Annual Base Salary;

(B) the material breach by the Company of any of its obligations under this
Agreement; or

(C) the failure of the Company to obtain the assumption of this Agreement as
contemplated in subparagraph 12(b) hereof.

The Executive's continued employment shall not constitute consent to, or a
waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder; provided, however, that no such event described above shall
constitute Good Reason unless the Executive has given a Notice of Termination
(as that term in subparagraph 4(d)(i) below) to the Company specifying the
condition or event relied upon for such termination within 90 days from the
Executive's actual knowledge of the occurrence of such event and, if capable of
cure, the Company has failed to cure the condition or event constituting Good
Reason within the 30 day period following receipt of the Executive's Notice of
Termination.

(d) Termination Procedures.

(i) Notice of Termination.    Any purported termination of the Executive's
employment (other than by reason of death) shall be communicated by written
Notice of Termination from one party hereto to the other party hereto in
accordance with the notice provisions contained in subparagraph 14(b) hereof.
For purposes of this Agreement, a "Notice of Termination" shall mean a notice
that indicates the specific termination provision in this Agreement relied upon
and sets forth in reasonable detail the facts and circumstances then known to
the Company claimed to provide a basis for termination of employment under the
provision so indicated.

(ii) Date of Termination.    For purposes of this Agreement, "Date of
Termination" shall mean the date specified in the Notice of Termination (but in
no event shall such date be earlier than the 30th day following the date the
Notice of Termination is given) or the date of the Executive's death.

(iii) No Waiver.    The failure to set forth any fact or circumstance in a
Notice of Termination, which fact or circumstance was not known to the Company
at the time such Notice of Termination was given, shall not constitute a waiver
of the right to assert such fact or circumstance in an attempt to enforce any
right under or provision of this Agreement.

[spacer.gif] [spacer.gif] 5.  Obligations of the Company upon Termination.

(a) Post-Employment Benefits.    If the Executive's employment is terminated by
the Company for any reason other than Cause, death or Disability, or the
Executive terminates his employment for Good Reason:

(i) the Company shall pay or provide to the Executive, no later than twenty
business days after the normal payment date for each, the Accrued Obligations
(as that term is defined in subparagraph 5(b) below);

(ii) the Company shall pay to the Executive, no later than twenty business days
after the normal payment date, a prorated Annual Bonus based on the actual
Annual Bonus earned for the year in which the Date of Termination occurs,
prorated based on the fraction of the year the Executive was employed;

4


--------------------------------------------------------------------------------


(iii) the Company shall pay to the Executive, within five business days, a lump
sum equal to the Executive's Annual Base Salary (at the same level that was
being paid to the Executive on the Date of Termination (disregarding any
reduction in Annual Base Salary that constitutes Good Reason hereunder));
provided that if the Date of Termination occurs prior to the first anniversary
of the Effective Date, the Company shall also pay to the Executive an additional
lump sum equal to the prorated portion of the Executive's Annual Base Salary (at
the same level that was being paid to the Executive on the Date of Termination
(disregarding any reduction in Annual Base Salary that constitutes Good Reason
hereunder)) for the period beginning on the Date of Termination and ending on
the day immediately preceding the first anniversary of the Effective Date.

(b) Termination by the Company for Cause.    If the Executive's employment is
terminated by the Company for Cause, the Company shall pay to the Executive in
cash within twenty business days after the normal payment date for each the
following amounts (the "Accrued Obligations"): (i) any portion of the
Executive's earned but unpaid Annual Base Salary and earned but unpaid prior
year Annual Bonus; (ii) a payment reflecting accrued but unused vacation days;
and (iii) any unreimbursed business expenses under subparagraph 3(g).

(c) Termination due to death or Disability.    If the Executive's employment is
terminated due to death or Disability, the Company shall pay to the Executive
(or to the Executive's estate or personal representative, in the case of the
Executive's death) in cash (i) within twenty business days after the normal
payment date for each Accrued Obligation (as defined above) and (ii) no later
than twenty business days after the normal payment date for a prorated Annual
Bonus based on the actual Annual Bonus earned for the year in which the Date of
Termination occurs, prorated based on the fraction of the year the Executive was
employed. After making such payment(s), the Company shall have no further
obligations under this Agreement.

6.    Release.    Notwithstanding any provision herein to the contrary, the
Company will require that, prior to payment of any amount or provision of any
benefit under paragraph 5 of this Agreement (other than due to the Executive's
death), the Executive shall have executed a complete release of the Company and
its affiliates and related parties in such form as is reasonably required by the
Company, and any waiting periods contained in such release shall have expired;
and, as a condition of such release being effective, the Company shall execute a
reciprocal release in the same form and substance as required from the
Executive.

7.    Non-Exclusivity of Rights.    Except as otherwise provided in this
Agreement, nothing in this Agreement shall prevent or limit the Executive's
continuing or future participation in any plan, program, policy or practice
provided by the Company or any of its affiliated companies for which the
Executive may qualify (other than severance policies). Vested benefits and other
amounts that the Executive is otherwise entitled to receive under any other
plan, program, policy, or practice of, or any contract or agreement with, the
Company or any of its affiliated companies on or after the Date of Termination
shall be payable in accordance with the terms of each such plan, program,
policy, practice, contract, or agreement, as the case may be, except as
expressly modified by this Agreement.

8.    Full Settlement.    In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement and the
amount of any payment or benefit provided for in this Agreement shall not be
reduced by any compensation earned by the Executive as the result of employment
by another employer, by retirement benefits, by offset against any amount
claimed to be owed by the Executive to the Company, or otherwise.

[spacer.gif] [spacer.gif] 9.  Non-Competition; Confidential Information; and
Non-Solicitation.

(a) Non-Competition.    During the Term of Employment and if the Executive's
employment is terminated by the Company for Cause or the Executive terminates
his employment for a reason other than Good Reason, during the period beginning
on the Date of Termination and ending 12 months thereafter, the Executive shall
not, without the prior written consent of the Company, as a shareholder,
officer, director, partner, consultant, employee or otherwise, engage in

5


--------------------------------------------------------------------------------


any business or enterprise which is "in competition" with the Company, its
affiliates, or their successors or assigns (such entities collectively referred
to hereinafter in this paragraph 9 as the "Company"); provided, however, that
the Executive's ownership of less than five percent of the issued and
outstanding voting securities of a publicly traded company shall not, in and of
itself, be deemed to constitute such competition. A business or enterprise is
deemed to be "in competition" if it is engaged, in any of the geographical
regions in which the Company conducts substantial business on the Date of
Termination, in any business in which the Company either (A) is engaged in as of
the Date of Termination or (B) as of the Date of Termination, contemplates
engaging in within 12 months following the Date of Termination.

(b) Confidential Information.    The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge, trade secrets, methods, know-how or data relating to the Company and
its businesses or acquisition prospects that the Executive obtained or obtains
during the Executive's employment by the Company and that is not and does not
become generally known to the public (other than as a result of the Executive's
violation of this paragraph 9) ("Confidential Information"). Except as may be
required and appropriate in connection with carrying out his duties under this
Agreement, the Executive shall not communicate, divulge, or disseminate any
material Confidential Information at any time during or after the Executive's
employment with the Company, except with the prior written consent of the
Company or as otherwise required by law or legal process; provided, however,
that if so required, the Executive will provide the Company with reasonable
notice to contest such disclosure.

(c) Non-Solicitation of Employees.    The Executive recognizes that he may
possess confidential information about other employees of the Company relating
to their education, experience, skills, abilities, compensation and benefits,
and inter-personal relationships with suppliers to and customers of the Company.
The Executive recognizes that the information he will possess about these other
employees may not be generally known, may be of substantial value to the Company
in developing its respective businesses and in securing and retaining customers,
and may be acquired by him because of his business position with the Company.
The Executive agrees that, during the period beginning on the Date of
Termination and ending 12 months thereafter, he will not, directly or
indirectly, initiate any action to solicit or recruit anyone who is then an
employee of the Company for the purpose of being employed by him or by any
business, individual, partnership, firm, corporation or other entity on whose
behalf he is acting as an agent, representative or employee and that he will not
convey any such confidential information or trade secrets about other employees
of the Company to any other person except within the scope of Executive's duties
hereunder.

(d) Non-Interference with Customers.    The Executive agrees that, during the
period beginning on the Date of Termination and ending 12 months thereafter, he
will not interfere with any business relationship between the Company and any of
its customers.

(e) Remedies; Severability.

(i) The Executive acknowledges that if the Executive shall breach or threaten to
breach any provision of subparagraphs 9(a) through (d), the damages to the
Company may be substantial, although difficult to ascertain, and money damages
will not afford the Company an adequate remedy. Therefore, if the provisions of
subparagraphs 9(a) through (d) are violated, in whole or in part, the Company
shall be entitled to specific performance and injunctive relief, without
prejudice to other remedies the Company may have at law or in equity.

(ii) If any term or provision of this paragraph 9, or the application thereof to
any person or circumstances shall, to any extent, be invalid or unenforceable,
the remainder of this paragraph 9, or the application of such term or provision
to persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this paragraph 9 shall be valid and enforceable to the fullest extent permitted
by law. Moreover, if a court of competent jurisdiction deems any provision

6


--------------------------------------------------------------------------------


hereof to be too broad in time, scope, or area, it is expressly agreed that such
provision shall be reformed to the maximum degree that would not render it
unenforceable.

10.    Attorneys' Fees.    The Company and the Executive each shall pay their
own legal fees, court costs, litigation expenses and/or arbitration expenses (as
applicable) ("Dispute Expenses") by each such party during the course of any
litigation or arbitration regarding the validity or enforceability of or
liability under or otherwise involving, any provision of this Agreement;
provided that the prevailing party in any such litigation or arbitration shall
be paid by the other party the reasonable Dispute Expenses incurred by such
prevailing party. For purposes of determining which party is the prevailing
party, the determination of the trier-of-fact in such arbitration or litigation
shall be binding on all parties.

11.    Indemnification.    The Executive shall be indemnified by the Company for
actions taken in his position as an officer, director, employee and agent of the
Company to the greatest extent as permitted by applicable law. The Executive
shall also be covered as an insured by a liability insurance policy secured by
and maintained by the Company covering acts of officers and members of the
Board.

12.    Successors.

(a) Assignment of Agreement.    This Agreement is personal to the Executive and,
without the prior written consent of the Company, shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive's
legal representatives.

(b) Successors of the Company.    No rights or obligations of the Company under
this Agreement may be assigned or transferred except that the Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this Agreement,
"Company" shall mean the Company as herein before defined and any successor that
executes and delivers the agreement provided for in this paragraph 12 or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law.

13.    Arbitration.    Except for matters covered under paragraph 9, in the
event of any dispute or difference between the Company and the Executive with
respect to the subject matter of this Agreement and the enforcement of rights
hereunder, either the Executive or the Company may, by written notice to the
other, require such dispute or difference to be submitted to arbitration. The
arbitrator or arbitrators shall be selected by agreement of the parties or, if
they cannot agree on an arbitrator or arbitrators within 30 days after the date
arbitration is required by either party, then the arbitrator or arbitrators
shall be selected by the American Arbitration Association (the "AAA") upon the
application of the Executive or the Company. The determination reached in such
arbitration shall be final and binding on both parties without any right of
appeal or further dispute. Execution of the determination by such arbitrator may
be sought in any court of competent jurisdiction. The arbitrators shall not be
bound by judicial formalities and may abstain from following the strict rules of
evidence and shall interpret this Agreement as an honorable engagement and not
merely as a legal obligation. Unless otherwise agreed by the parties, any such
arbitration shall take place in Boston, Massachusetts.

14.    Miscellaneous.

(a) Governing Law and Captions.    This Agreement shall be governed by, and
construed in accordance with, the laws of Massachusetts without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.

(b) Notices.    All notices and other communications under this Agreement shall
be in writing and shall be given by hand delivery or by facsimile (provided
confirmation of receipt of such facsimile is received) to the other party or by
registered or certified mail, return receipt requested, postage prepaid, or by
Federal Express or other nationally-recognized overnight courier that requires
signatures of recipients upon delivery and provides tracking services, addressed
as follows:

7


--------------------------------------------------------------------------------


If to the Executive:

Peter Coghlan
82 West Ford Farm Road
Duxbury, MA 02322

With a copy to:

David A. Bakst, Esq.
Morrison, Mahoney & Miller, LLP
250 Summer Street
Boston, MA 02210

If to the Company:

Board of Directors
c/o the Company's principal office

With a copy to:

Michael Groll, Esq.
LeBoeuf, Lamb, Greene & MacRae, L.L.P.
125 West 55th Street
New York, New York 10019

or to such other address as either party furnishes to the other in writing in
accordance with this subparagraph 14(b). Notices and communications shall be
effective when actually received by the addressee.

(c) Amendment.    This Agreement may not be amended or modified except by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.

(d) Severability.    The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. If any provision of this Agreement shall be held invalid or
unenforceable in part, the remaining portion of such provision, together with
all other provisions of this Agreement, shall remain valid and enforceable and
continue in full force and effect to the fullest extent consistent with law.

(e) Withholding.    Notwithstanding any other provision of this Agreement, the
Company may withhold from amounts payable under this Agreement all federal,
state, local, and foreign taxes that are required to be withheld by applicable
laws or regulations. All cash amounts required to be paid hereunder shall be
paid in United States dollars. Except as otherwise specifically provided herein,
the Executive shall be responsible for all federal, state and local taxes on all
compensation and benefits provided hereunder.

(f) Waiver.    The Executive's or the Company's failure to insist upon strict
compliance with any provision of, or to assert any right under, this Agreement
(including, without limitation, the right of the Executive to terminate
employment for Good Reason) shall not be deemed to be a waiver of such provision
or right or of any other provision of or right under this Agreement.

(g) Entire Understanding.    The Executive and the Company acknowledge that this
Agreement supersedes and terminates any other severance and employment
agreements between the Executive and the Company or any Company affiliates. This
Agreement may be executed in several counterparts, each of which shall be deemed
an original, and said counterparts shall constitute but one and the same
instrument.

(h) Rights and Benefits Unsecured.    The rights and benefits of the Executive
under this Agreement may not be anticipated, assigned, alienated, or subject to
attachment, garnishment, levy, execution, or other legal or equitable process
except as required by law. Any attempts by the Executive to anticipate,
alienate, assign, sell, transfer, pledge or encumber the same shall be void.
Payments hereunder shall not be considered assets of the Executive in the event
of insolvency or bankruptcy.

8


--------------------------------------------------------------------------------


(i) Noncontravention.    The Company represents that the Company is not
prevented from entering into, or performing this Agreement by the terms of any
law, order, rule or regulation, its by-laws or declaration of trust, or any
agreement to which it is a party, other than which would not have a material
adverse effect on the Company's ability to enter into or perform this Agreement.

(j) Paragraph and Subparagraph Headings.    The paragraph and subparagraph
headings in this Agreement are for convenience of reference only; they form no
part of this Agreement and shall not affect its interpretation.

IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and,
pursuant to the authorization of the Board, the Company has caused this
Agreement to be executed, all as of the day and year first above written.

[spacer.gif] ASPEN INSURANCE U.S. SERVICES INC.

[spacer.gif] By: /s/ JULIAN CUSACK

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

[spacer.gif] EXECUTIVE

[spacer.gif] /s/ Peter Coglan

[spacer.gif] [spacer.gif] [spacer.gif][spacer.gif] [spacer.gif] [spacer.gif]

[spacer.gif] Peter Coghlan

9


--------------------------------------------------------------------------------
